DETAILED ACTION
	Applicant’s response, dated 9/13/19, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/20 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-26, 28-36 are rejected under 35 U.S.C. 103 as being unpatentable over Kotz [US 5995690] in view of Eiraku [US 2003/0123243], in further view of Sheng [US 2102/0287631]
As to claim 1, Kotz discloses a waveguide assembly, comprising a waveguide body [16] and light extraction elements [26] bonded to the waveguide body [see figure 1], wherein at least one reinforcement member is coupled to the waveguide assembly at one or more locations [see figure 2, 26 are the extraction elements, 22 acts as a reinforcement member, and these are connected at 34]. Kotz fails to explicitly disclose wherein the reinforcement member reduces deflection of the waveguide assembly under an applied flexural load and wherein the reinforcement member is a frame connecting surfaces of the waveguide body at one or more locations along a light emitting side of the waveguide body. 
Eiraku teaches the use of at least one reinforcement member that is attached to the waveguide assembly [11, figure 1] at one or more locations [note the housing in Eiraku is attached to the waveguide assembly across the span of the bottom, sides and portions of the top surface of 1, figure 1] to reduce deflection of the waveguide assembly under an applied structural load [see figure 1] is well known
It would have been obvious to one having ordinary skill in the art at the time of the invention to implement the housing as taught by Eiraku with the waveguide assembly as disclosed by Kotz, in order to protect electrical components from outside interference [see Kotz, column 8, lines 30-37].
Sheng teaches the configuration wherein the reinforcement member is a frame [15,, figure 4] connecting surfaces of the waveguide body at one or more locations along a light emitting side of the waveguide body was well known [see figure 4]. 
It would have been obvious to one having ordinary skill in the art to implement the reinforcement member configurations as taught by Sheng with the lighting unit as taught by Kotz and Eiraku, in order to provide for tailored illumination and to increase robustness of the waveguide assembly [see Kotz, column 8, lines 30-37].
As to claim 2, Kotz discloses the waveguide assembly of claim 1, wherein the light extraction elements are part of a light extractor plate [22]. 
As to claim 3, Kotz discloses the waveguide assembly of claim 1, wherein the light extraction elements are arranged in an array [see figure 1]. 
As to claim 4, Kotz discloses the waveguide assembly of claim 1, wherein the light extraction elements define a light emission region [above 26, figure 1]. 
As to claim 5, Kotz fails to explicitly disclose wherein the reinforcement member is attached to the waveguide assembly outside the light emission region. 
Eiraku teaches the configuration wherein the reinforcement member is attached to the waveguide assembly outside the light emission region [see figure 1, the light emission region is the center of 1] is well known. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to implement the housing as taught by Eiraku with the waveguide assembly as disclosed by Kotz, in order to protect electrical components from outside interference [see Kotz, column 8, lines 30-37]
As to claim 6, Kotz fails to explicitly disclose wherein the reinforcement member is coupled to the waveguide assembly at one or more edges of the light emission region. 
Eiraku teaches the configuration wherein the reinforcement member is coupled to the waveguide assembly at one or more edges of the light emission region [see figure 1] is well known. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to implement the housing as taught by Eiraku with the waveguide assembly as disclosed by Kotz, in order to protect electrical components from outside interference [see Kotz, column 8, lines 30-37]
As to claim 7, Kotz fails to explicitly disclose wherein the reinforcement member is a frame.
Eiraku teaches the use of frames is well known [see 11, figure 1]. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to implement the housing as taught by Eiraku with the waveguide assembly as disclosed by Kotz, in order to protect electrical components from outside interference [see Kotz, column 8, lines 30-37]
As to claim 8, Kotz discloses the waveguide assembly of claim 2, wherein the light extraction elements define a bonding region between the extractor plate and waveguide body [see figure 1].
As to claim 9, Kotz fails to explicitly disclose wherein the frame contacts surfaces of the light extractor plate.
Sheng teaches coupling a configuration wherein the frame contacts surfaces of the light extractor plate is well known [see figure 4].
It would have been obvious to one having ordinary skill in the art at the time of the invention to implement the housing as taught by Sheng with the waveguide assembly as disclosed by Kotz in view of Eiraku, in order to protect electrical components from outside interference and provide tailored illumination for a user [see Kotz, column 8, lines 30-37]
As to claim 10, Kotz fails to explicitly disclose wherein the reinforcement member is coupled to the waveguide assembly along one or more edges of the bonding region.
Eiraku teaches the configuration wherein the reinforcement member is coupled to the waveguide assembly along one or more edges of the bonding region is well known [see 11, figure 1].
It would have been obvious to one having ordinary skill in the art at the time of the invention to implement the housing as taught by Eiraku with the waveguide assembly as disclosed by Kotz, in order to protect electrical components from outside interference [see Kotz, column 8, lines 30-37]
As to claim 11, Kotz discloses the waveguide assembly of claim 2, wherein the waveguide body is larger than the extractor plate [see figure 1].
As to claim 12, Kotz fails to explicitly disclose wherein the reinforcement member is a frame.
Eiraku teaches the use of frames is well known [see 11, figure 1]. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to implement the housing as taught by Eiraku with the waveguide assembly as disclosed by Kotz, in order to protect electrical components from outside interference [see Kotz, column 8, lines 30-37]
As to claim 13, Kotz fails to explicitly disclose wherein the frame is a clamping frame having one side coupled to the waveguide body and opposing side coupled to the light extractor plate.

It would have been obvious to one having ordinary skill in the art at the time of the invention to implement the housing as taught by Eiraku with the waveguide assembly as disclosed by Kotz, in order to protect electrical components from outside interference [see Kotz, column 8, lines 30-37]
As to claim 14, Kotz discloses the waveguide assembly of claim 10, wherein the reinforcement member is adhesive between the waveguide body and extractor plate [34, figure 2].
As to claim 15, Kotz discloses the waveguide assembly of claim 1, wherein shape of the light extraction elements is not altered by a reinforcement member [see figure 1].
As to claim 16, Kotz fails to explicitly disclose wherein optical efficiency of the waveguide assembly is reduced less than 5 percent by the reinforcement member.
Eiraku teaches implementing housings which minimize optical efficiency loss of a waveguide assembly are well known [see Ho, figure 1, note that the internal waveguide assembly of Eiraku has an optical efficiency which is independent of external structures]. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to implement the housing as taught by Eiraku with the waveguide assembly as disclosed by Kotz, in order to protect electrical components from outside interference [see Kotz, column 8, lines 30-37]
As to claim 17, Kotz discloses the waveguide assembly of claim 2, wherein the extractor plate is thinner than the waveguide body [see figure 1].
As to claim 18, Kotz fails to explicitly disclose wherein the reinforcement member precludes debonding of the light extraction elements under the applied flexural load.
Eiraku teaches housings which hold components together, such that the reinforcement member precludes debonding of the light extraction elements under the applied flexural load was well known [see figure 1]. 

As to claim 19, Kotz in view of Eiraku fails to explicitly disclose the waveguide assembly of claim 18, wherein the applied flexural load is at least 50 pounds. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use materials robust enough to protect the internal components at such force levels, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). One would have been motivated to make a stronger unit in order to prevent the internal components from being damaged. 
As to claim 20, Kotz fails to explicitly disclose wherein the applied flexural load is sufficient to de-bond one or more of the light extraction elements from the waveguide body in absence of the reinforcement member.
Eiraku teaches reinforcement members which hold components together wherein the applied flexural load is sufficient to de-bond one or more of the light extraction elements from the waveguide body in absence of the reinforcement member was well known [see figure 1]. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to implement the housing as taught by Eiraku with the waveguide assembly as disclosed by Kotz, in order to protect electrical components from outside interference [see Kotz, column 8, lines 30-37]
As to claim 21, Kotz discloses an assembly comprising: a first plate [16] comprising a plurality of discrete surface features [26], but fails to explicitly disclose wherein at least one reinforcement member is coupled to the assembly at one or more locations to reduce deflection of the assembly under an applied flexural load while not altering the surface features and/or function of the assembly and comprises a frame contacting surfaces of a light emitting side of the first plate.

It would have been obvious to one having ordinary skill in the art at the time of the invention to implement the housing as taught by Eiraku with the waveguide assembly as disclosed by Kotz, in order to protect electrical components from outside interference [see Kotz, column 8, lines 30-37].
Sheng teaches the configuration wherein the reinforcement member is a frame [15,, figure 4] connecting surfaces of the waveguide body at one or more locations along a light emitting side of the waveguide body was well known [see figure 4]. 
It would have been obvious to one having ordinary skill in the art to implement the reinforcement member configurations as taught by Sheng with the lighting unit as taught by Kotz and Eiraku, in order to provide for tailored illumination and to increase robustness of the waveguide assembly [see Kotz, column 8, lines 30-37].
As to claim 22, Kotz fails discloses the assembly of claim 21, wherein the applied flexural load is sufficient to de-bond one or more of the discrete surface features from the first plate in absence of the reinforcement member.
Eiraku teaches reinforcement members which hold components together wherein the applied flexural load is sufficient to de-bond one or more of the light extraction elements from the waveguide body in absence of the reinforcement member was well known [see figure 1]. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to implement the housing as taught by Eiraku with the waveguide assembly as disclosed by Kotz, in order to protect electrical components from outside interference [see Kotz, column 8, lines 30-37]
As to claim 23, Kotz discloses the assembly of claim 21 further comprising a second plate [22] bonded to the first plate via the surface features.
As to claim 24, Kotz discloses the assembly of claim 23, wherein the discrete surface features define a bonding region between the first and second plates [see figure 1].
As to claim 25, Kotz fails to explicitly disclose wherein the reinforcement member is attached to the first plate and/or second plate outside the bonding region.
Sheng teaches the configuration wherein the reinforcement member is attached to the waveguide assembly outside the bonding region [see figure 4, note a central bonding region would lie inside the attachments around the periphery of 80] is well known. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to implement the housing as taught by Sheng with the waveguide assembly as disclosed by Kotz in view of Eiraku, in order to protect electrical components from outside interference [see Kotz, column 8, lines 30-37]
As to claim 26, Kotz fails to explicitly disclose wherein the reinforcement member is attached to the first plate and/or second plate along one or more edges of the bonding region.
Sheng teaches the configuration wherein the reinforcement member is attached to the waveguide assembly at one or more edges of a bonding region [see figure 4] was well known. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to implement the housing as taught by Sheng with the waveguide assembly as disclosed by Kotz in view of Eiraku, in order to protect electrical components from outside interference [see Kotz, column 8, lines 30-37]
As to claim 28, Kotz fails to explicitly disclose wherein the reinforcement member is a frame.
Eiraku teaches the use of frames is well known [see 11, figure 1]. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to implement the housing as taught by Eiraku with the waveguide assembly as disclosed by Kotz, in order to protect electrical components from outside interference [see Kotz, column 8, lines 30-37]
As to claim 29, Kotz fails to explicitly disclose wherein the frame surrounds the bonding region.
Eiraku teaches the use of frames that surround the bonding region is well known [bonding region in Eiraku aligns with the center of 1, while the frame surrounds the periphery in figure 1]. 

As to claim 30, Kotz discloses the assembly of claim 26, wherein the reinforcement member is adhesive contacting the first plate and the second plate [34, figure 2]
As to claim 31, Kotz discloses the assembly of claim 21, wherein the discrete surface features are protrusions [see 26].
As to claim 32, Kotz fails to explicitly disclose wherein bonded area between the first plate and second plate is less than 5 percent of surface area between the first plate and the second plate. It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement protrusions 26 with less width, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this instance reducing the width of protrusions 26 allows for different illuminative patterns and intensities as desired by a user [see Kotz, column 8, lines 30-37].
As to claims 33 and 34, Kotz fails to explicitly disclose wherein the reinforcement member is attached to the waveguide assembly by an adhesive or fastener. 
Eiraku teaches attaching the waveguide assembly by a fastener was well known [see figure portion of 11 which fastens the top and bottom half of the housings together acts as a fastener absent any structural definition thereof in the claim language]. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to implement the housing as taught by Eiraku with the waveguide assembly as disclosed by Kotz, in order to protect electrical components from outside interference [see Kotz, column 8, lines 30-37]
As to claims 35 and 36, Kotz fails to explicitly disclose wherein the reinforcement member is attached to a surface of the waveguide body, a surface of the light extraction elements, or both. 
Eiraku teaches configuring a lighting unit to have a reinforcement member attached to a surface of the waveguide body or light extraction elements was well known [see figure 1]. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to implement the housing as taught by Eiraku with the waveguide assembly as disclosed by Kotz, in order to protect electrical components from outside interference [see Kotz, column 8, lines 30-37].
As to claim 37, Kotz fails to explicitly disclose wherein the light extraction elements are bonded to the waveguide with pressure sensitive bonding. 
Eiraku teaches pressure sensitive bonding techniques were well known [see Ho, figure 1, wherein the top and bottom of the housing use a pressure fit to keep the components together inside].
It would have been obvious to one having ordinary skill in the art to implement the housing as taught by Eiraku with the waveguide assembly as disclosed by Kotz, in order to protect electrical components from outside interference [see Kotz, column 8, lines 30-37].
As to claim 28, Kotz fails to explicitly disclose wherein the at least one reinforcement member is attached to the waveguide body. 
Eiraku teaches the configuration wherein the at least one reinforcement member is attached to the waveguide body is well known [see Eiraku, figure 1, note that in Eiraku the waveguide body includes 5, 6, 10, 9 and 3, figure 1].
It would have been obvious to one having ordinary skill in the art at the time of the invention to implement the housing as taught by Eiraku with the waveguide assembly as disclosed by Kotz, in order to protect electrical components from outside interference [see Kotz, column 8, lines 30-37]
As to claim 29, Kotz fails to explicitly disclose wherein the at least one reinforcement member contacts a surface of the waveguide body. 

It would have been obvious to one having ordinary skill in the art at the time of the invention to implement the housing as taught by Eiraku with the waveguide assembly as disclosed by Kotz, in order to protect electrical components from outside interference [see Kotz, column 8, lines 30-37].

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kotz in view of Eiraku and Kelly [US 8033706]
As to claim 27, Kotz fails to explicitly disclose wherein the first plate is larger than the second plate.
Kelly teaches wherein a light extracting plate is larger than a waveguide is well known [see figure 26]. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to implement the light extraction configuration of Kelly with the lighting unit of Kotz, depending on the size of the illuminative window desired [see Kotz, column 8, lines 30-37]. 

Claims 40 and 44 is rejected under 35 U.S.C. 103 as being unpatentable over Kotz in view of Eiraku, in further view of Sheng, and Iwasaki [US 2009/0103328].
As to claim 40, Kotz fails to explicitly disclose wherein the at least one reinforcement member passes through the waveguide body. 
Iwasaki teaches such a configuration is well known [see reinforcement member 60a and 60b, which passes through light guide 30, figure 3].
It would have been obvious to one having ordinary skill in the art at the time to configure the reinforcement member to pass through the waveguide body, in order to provide the waveguide body with additional support [see Kotz, column 8, lines 30-37].
Kotz, in view of the other cited art, fails to teach or disclose the details wherein the frame and waveguide body as constructed of materials having mismatched coefficients of thermal expansion. 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to implement such materials, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In this instance, providing a frame with higher or lower thermal expansion than the waveguide body would have flown naturally to one having ordinary skill in the art depending on the overall flexibility of the waveguide assembly desired [see Kotz, column 8, lines 30-37].

Allowable Subject Matter
Claims 41-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  these claims recite structural characteristics which are not found in the cited prior art. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875